EXHIBIT 21 LIN Subsidiaries Subsidiary Jurisdiction of Incorporation Indiana Broadcasting LLC Delaware KXAN, Inc. Delaware KXTX Holdings, Inc. Delaware LIN of Alabama, LLC Delaware LIN of Colorado, LLC Delaware LIN of New Mexico, LLC Delaware LIN of Wisconsin, LLC Delaware LIN Television Corporation Delaware LIN Television of Texas, Inc. Delaware LIN Television of Texas, L.P. Delaware North Texas Broadcasting Corporation Delaware Primeland, Inc. Delaware TVL Broadcasting of Rhode Island, LLC Delaware TVL Broadcasting, Inc. Delaware WAVY Broadcasting, LLC Delaware WDTN Broadcasting, LLC Delaware WIVB Broadcasting, LLC Delaware WOOD License Co., LLC Delaware WOOD Television, Inc. Delaware WTNH Broadcasting, Inc. Delaware WUPW Broadcasting, LLC Delaware WWHO Broadcasting, LLC Delaware WWLP Broadcasting, LLC Delaware
